Exhibit 10.6

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE SECURITIES ACT.

 

Warrant No. 2-2012    Date: March 23, 2012

WARRANT TO PURCHASE SHARES OF COMMON STOCK OF ORAGENICS, INC.

THIS CERTIFIES that, for value received, The Koski Family Limited Partnership is
entitled to purchase from Oragenics, Inc., a Florida corporation (the
“Corporation”), subject to the terms and conditions hereof, Five Hundred Ninety
Nine Thousand Five Hundred Twenty (599,520) shares (the “Warrant Shares”) of
common stock, $0.001 par value (the “Common Stock”). This warrant, together with
all warrants hereafter issued in exchange or substitution for this warrant, is
referred to as the “Warrant” and the holder of this Warrant is referred to as
the “Holder.” The Warrant is being issued pursuant to that certain Loan
Agreement between the Company and the Purchaser named therein. The number of
Warrant Shares is subject to adjustment as hereinafter provided. Notwithstanding
anything to the contrary contained herein, this Warrant shall expire and no
longer be exercisable at 5:00 p.m. Eastern Time (ET) on third anniversary of the
date at which issued (the “Termination Date”); provided further, that for the
avoidance of doubt, the corporation may not accelerate the expiration date of
this Warrant.

1. Exercise of Warrants.

The Holder may exercise this Warrant in whole or in part at an exercise price
per share equal to two dollars ($2.00) per share, subject to adjustment as
provided herein (the “Warrant Price”), by the surrender of this Warrant
(properly endorsed) at the principal office of the Corporation, or at such other
agency or office of the Corporation in the United States of America as the
Corporation may designate by notice in writing to the Holder at the address of
such Holder appearing on the books of the Corporation, and by payment to the
Corporation of the Warrant Price in lawful money of the United States by check
or wire transfer for each share of Common Stock being purchased. Upon any
partial exercise of this Warrant, there shall be executed and issued to the
Holder a new Warrant in respect of the shares of Common Stock as to which this
Warrant shall not have been exercised. In the event of the exercise of the
rights represented by this Warrant, a certificate or certificates for the
Warrant Shares so purchased, as applicable, registered in the name of the
Holder, shall be delivered to the Holder hereof as soon as practicable after the
rights represented by this Warrant shall have been so exercised.



--------------------------------------------------------------------------------

2. Reservation of Warrant Shares. The Corporation agrees that, prior to the
expiration of this Warrant, it will at all times have authorized and in reserve,
and will keep available, solely for issuance or delivery upon the exercise of
this Warrant, the number of Warrant Shares as from time to time shall be
issuable by the Corporation upon the exercise of this Warrant.

3. No Shareholder Rights. This Warrant shall not entitle the holder hereof to
any voting rights or other rights as a shareholder of the Corporation.

4. Assignment and Transferability of Warrant. Prior to the Termination Date and
subject to compliance with applicable laws, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the Assignment Form annexed hereto properly
endorsed for transfer.

5. Certain Adjustments. With respect to any rights that Holder has to exercise
this Warrant and convert into shares of Common Stock, Holder shall be entitled
to the following adjustments:

(a) Merger or Consolidation. If at any time there shall be a merger or a
consolidation of the Corporation with or into another corporation when the
Corporation is not the surviving corporation, then, as part of such merger or
consolidation, lawful provision shall be made so that the holder hereof shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the aggregate Warrant Price then in
effect, the number of shares of stock or other securities or property (including
cash) of the successor corporation resulting from such merger or consolidation,
to which the holder hereof as the holder of the stock deliverable upon exercise
of this Warrant would have been entitled in such merger or consolidation if this
Warrant had been exercised immediately before such merger or consolidation. In
any such case, appropriate adjustment shall be made in the application of the
provisions of this Warrant with respect to the rights and interests of the
holder hereof as the holder of this Warrant after the merger or consolidation.

(b) Reclassification. Recapitalization, etc. If the Corporation at any time
shall, by subdivision, combination or reclassification of securities,
recapitalization, automatic conversion, or other similar event affecting the
number or character of outstanding shares of Common Stock, or otherwise, change
any of the securities as to which purchase rights under this Warrant exist into
the same or a different number of securities of any other class or classes, this
Warrant shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities that were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change.

(c) Split or Combination of Common Stock and Stock Dividend. In case the
Corporation shall at any time subdivide, redivide, recapitalize, split (forward
or reverse) or change its outstanding shares of Common Stock into a greater
number of shares or declare a dividend upon its Common Stock payable solely in
shares of Common Stock, the Warrant Price shall be proportionately reduced



--------------------------------------------------------------------------------

and the number of Warrant Shares proportionately increased. Conversely, in case
the outstanding shares of Common Stock of the Corporation shall be combined into
a smaller number of shares, the Warrant Price shall be proportionately increased
and the number of Warrant Shares proportionately reduced. Notwithstanding the
foregoing, in no event will the Warrant Price be reduced below the par value of
the Common Stock.

6. Legend and Stop Transfer Orders. Unless the Warrant Shares have been
registered under the Securities Act, upon exercise of any part of the Warrant,
the Corporation shall instruct its transfer agent to enter stop transfer orders
with respect to such Warrant Shares, and all certificates or instruments
representing the Warrant Shares shall bear on the face thereof substantially the
following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE SECURITIES ACT.

7. Miscellaneous. This Warrant shall be governed by and construed in accordance
with the laws of the State of Florida. All the covenants and provisions of this
Warrant by or for the benefit of the Corporation shall bind and inure to the
benefit of its successors and assigns hereunder. Nothing in this Warrant shall
be construed to give to any person or corporation other than the Corporation and
the holder of this Warrant any legal or equitable right, remedy or claim under
this Warrant. This Warrant shall be for the sole and exclusive benefit of the
Corporation and the holder of this Warrant. The section headings herein are for
convenience only and are not part of this Warrant and shall not affect the
interpretation hereof. Upon receipt of evidence satisfactory to the Corporation
of the loss, theft, destruction or mutilation of this Warrant, and of indemnity
reasonably satisfactory to the Corporation, if lost, stolen or destroyed, and
upon surrender and cancellation of this Warrant, if mutilated, the Corporation
shall execute and deliver to the Holder a new Warrant of like date, tenor and
denomination.

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officers under its seal, this 23rd day of March, 2012.

 

ORAGENICS, INC. By:  

/s/ John Bonfiglio

Name:   John Bonfiglio Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: ORAGENICS, INC.

The undersigned is the Holder of Warrant No.              (the “Warrant”) issued
by Oragenics, Inc., a Florida Corporation (the “Company”). Capitalized terms
used herein and not otherwise defined have the respective meanings set forth in
the Warrant.

The Warrant is currently exercisable to purchase a total of              Warrant
Shares.

The undersigned hereby exercises its right to purchase              Warrant
Shares pursuant to the Warrant and delivers herewith the original Warrant
certificate in accordance with the terms of the Warrant and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.

Payment shall take the form of lawful money of the United States.

The undersigned hereby requests that the Company issue a certificate or
certificates representing said Warrant Shares in the name of the undersigned or
in such other name as is specified below:

The Warrant Shares shall be delivered to the following:

 

 

 

 

 

 

 

Accredited Investor. The undersigned is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act of 1933, as amended.

 

Name of Holder:   

 

Signature of Authorized Signatory of

Holder:

 

Name of Authorized Signatory:   

 

Title of Authorized   

Signatory:   

 



--------------------------------------------------------------------------------

Telephone Number and E-Mail Address of Authorized Signatory:  

 

Date:

 

(Signature must conform in all respect to the name of Holder as specified on the
face of the Warrant.)



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(TO ASSIGN THE FOREGOING WARRANT, EXECUTE THIS FORM AND SUPPLY REQUIRED
INFORMATION. DO NOT USE THIS FORM TO EXERCISE THE WARRANT.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby sold, assigned and transferred to
                                         whose address is
                                                             ,
                     and                                          is hereby
appointed attorney to transfer said rights on the books of Oragenics, Inc., with
full power of substitution in the premises.

 

Dated:  

 

 

   Holder’s      

   Signature:   

 

  

   Holder’s Address:   

 

  

     

 

     

 

Signature Guaranteed:  

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.